Name: Commission Regulation (EEC) No 343/85 of 8 February 1985 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: animal product;  economic policy
 Date Published: nan

 No L 38/ 12 Official Journal of the European Communities 9 . 2 . 85 COMMISSION REGULATION (EEC) No 343/85 of 8 February 1985 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular Article 5 ( 10) thereof, Whereas Article 2 of Commission Regulation (EEC) No 3007/84 (3) fixes at 100 days the duration of the period during which the producer undertakes to keep on the holding a specific number of ewes in respect of which he is applying for the premium for producers of sheepmeat ; whereas Article 3 (4) of Council Regula ­ tion (EEC, Euratom) No 1182/71 of 3 June 1971 determining the rules applicable to periods, dates and time limits (4) lays down that where the last day of a period is a public holiday, Sunday or Saturday the period shall end with the expiry of the last hour of the following working day ; whereas the application of this provision could oblige the producer to tolerate an unjustifiable burden ; whereas it could give rise to inequalities in treatment ; whereas it is therefore proposed that this provision be waived as regards the determination of the period of 100 days provided for in Article 2 of Regulation (EEC) No 3007/84 referred to above ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 2 of Regulation (EEC) No 3007/84 : 'Article 3 (4) of Regulation (EEC, Euratom) No 1182/71 shall not apply for the determination of the period of 100 days referred to in the first para ­ graph.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 183, 16 . 7 . 1980 , p. 1 . (2) OJ No L 90, 1 . 4 . 1984, p. 35 . (3) OJ No L 283, 27 . 10 . 1984, p . 28 . (4) OJ No L 124, 8 . 6 . 1971 , p. 1 .